Citation Nr: 1231165	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  08-17 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation for degenerative joint disease of L5-S1, currently rated 20 percent disabling.

2.  Entitlement to an evaluation for hypertension, currently rated 10 percent disabling.   

3.  Entitlement to an evaluation for lumbar radiculopathy of the right lower extremity, rated as10 percent disabling effective since May 22, 2008.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2010, the Veteran testified at a personal hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  

In November 2010, the Board remanded the issues of entitlement to higher ratings for hypertension and degenerative joint disease of L5-S (lumbar spine disability) to the RO via the Appeals Management Center (AMC) for additional development.  The issues have been returned to the Board for appellate consideration.  

In a May 2012 rating decision the AMC assigned a 10 percent disability rating for lumbar radiculopathy of the right lower extremity effective May 22, 2008.  As explained more fully in the body of the instant document, the Board obtained jurisdiction over the rating or ratings to be assigned for any and all manifestations of the Veteran's service-connected lumbar spine disability over the course of the claim and appeal when the Veteran initiated an appeal of the March 2007 rating decision.  Hence, the Board has included on the title page of the instant decision the issue involving lumbar radiculopathy of the right lower extremity.  

Before the Board at the time of the November 2010 Remand were issues of entitlement to service connection for disability due to psychiatric disease and entitlement to a total disability rating based on individual unemployability (TDIU).  In a May 2012 rating decision, the AMC granted service connection for PTSD and granted TDIU.  As the benefit sought was granted, those issues are no longer before the Board.  


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disability results in orthopedic manifestations of muscle spasm, pain, forward flexion limited to 60 degrees by pain and other factors, but has never resulted in forward flexion limited to 30 degrees or less, or in ankylosis.  

2.  The Veteran's service-connected lumbar spine disability has a neurologic manifestation of lumbar radiculopathy of the right lower extremity that has resulted in neuritis of the right sciatic nerve equivalent to moderate incomplete paralysis since August 11, 2005, but has never resulted in neuritis of the right sciatic nerve equivalent to more than moderate incomplete paralysis, or in any other neurologic manifestation.

3.  The Veteran's hypertension has not manifested as systolic blood pressure predominantly 200 millimeters of mercury (mm/Hg) or higher or as diastolic blood pressure predominantly 110 mm/Hg during any time period of appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for orthopedic manifestations of the Veteran's lumbar spine disability have not been met for any period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).

2.  The criteria for a rating of 20 percent, but no higher, for lumbar radiculopathy of the right lower extremity, have been met since August 11, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.123, 4.124a, Diagnostic Code 8620 (2011).  

3.  The criteria for an evaluation above 10 percent for hypertension have not been met for any period of time on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2006 that fully addressed all required notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  Notice as to how effective dates are assigned for benefits was provided in a letter sent to the Veteran in January 2011.  Since that time, he has had a meaningful opportunity to participate in the processing of his claim and the RO readjudicated the issues in a May 2012 rating decision and a June 2012 supplemental statement of the case, thus curing any timing defect as to the January 2011 notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's VA treatment records and the Veteran has submitted private treatment records including from Tennessee Valley Pain Consultants.  He has also submitted Department of the Army treatment records on compact disc (CD).  Also before the Board is the Veteran's VA Vocational Rehabilitation Folder.  Pursuant to the Board's November 2010 Remand, the AMC obtained records of the Veteran's claim for disability benefits from the Social Security Administration (SSA) and those are associated with the claims file.  VA afforded the Veteran an examination with regard to his hypertension and lumbar spine disability in December 2006 and again, with regard to his lumbar spine disability, in February 2011.  The examiners provided sufficiently detailed descriptions of the disabilities on appeal and considered relevant medical history.  The examiners provided sufficient explanation for conclusions reached, to the extent that such was called for.  Hence, the Board finds the examinations to be adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  The examinations are discussed in more detail in the sections of the instant document that addresses the individual disabilities on appeal.  

In the November 2010 Remand, the Board directed the RO to obtain the VA Vocational Rehabilitation Folder and the SSA records, provide the Veteran with an adequate examination of his lumbar spine disability, and readjudicate the issues on appeal.  There has been compliance with those directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  The Veteran filed his claim for increased ratings on August 11, 2006, as shown by the date stamped on the back of his request for benefits.  The relevant temporal focus is therefore from one year prior to that date, or August 11, 2005, to the present.  Id. at 509.  Earlier evidence is not necessarily irrelevant, but it is generally not needed to determine the effective date of an increased rating.  Id.  


II.A.  Lumbar Spine Disability  - Increased Ratings

As noted in the Introduction of the instant document, the RO granted service connection for lumbar radiculopathy of the right lower extremity in a May 2012 rating decision and assigned a 10 percent disability rating effective May 22, 2008.  The rating to be assigned for any and all manifestations of the Veteran's low back disability are before the Board for the entire period of time on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (explaining that once there is jurisdiction as to an initial or higher disability evaluation, jurisdiction extends to all means of assigning a higher evaluation).  Additionally, the schedular criteria for rating disabilities of the spine explicitly states that separate neurologic and orthopedic manifestations are to be assigned ratings under the respective criteria, unless intervertebral disc syndrome is evaluated based on incapacitating episodes.  In short, the Veteran's timely notice of disagreement with the 2007 decision conferred on the Board jurisdiction to address all manifestations of his lumbar spine disability during all periods encompassed by his appeal.  The AMC's assignment of a separate rating for radiculopathy of the right lower extremity during the course of his claim and appeal, whether characterized as a grant of service connection or otherwise, does not divest the Board of that jurisdiction.  


II.A.1  Lumbar Spine Disability - Increased Ratings - Factual Background

By history, the Veteran was granted service connection and a 20 percent evaluation for low back strain with herniated nucleus pulposus by rating decision dated in May 2002.  On August 11, 2006, VA received his claim of entitlement to an increased evaluation for this disability.  The March 2007 rating action on appeal diagnostically recharacterized the disability as DJD of L5-S1 and continued the 20 percent evaluation.  

In December 2006, VA afforded the Veteran an examination of his spine.  The examiner indicated review of the claims file and summarized the history of his low back disability.  The examiner stated that the Veteran's degenerative disease was significantly worse on the right, causing compression of the nerve roots exiting at that level.  The examiner noted the Veteran's report of dull ache in his low  back and pain down his right leg with numbness of his toes as well.  He reported that he could walk sometimes as much as forty five minutes but generally had to limit his walking time and sit down.  He reported that he could stand for two hours and sit for one hour without having to get up and move around.  He also reported that he could not lay down for more than three hours without worsening back pain.  The Veteran reported that he had not worked for some time because of his PTSD and numerous medications.  The Veteran also reported that he has had bedrest due to flare-ups, which the Veteran described as incapacitating.  

Physical examination revealed that the Veteran could walk unassisted, but appeared uncomfortable rising from a chair.  Range of motion of the thoracolumbar spine was to 65 degrees of flexion, 10 degrees of extension, and after repetitive motion he did not have increased pain or a change in the range of motion.  Lateral flexion was 20 degrees to the left and 12 degrees to the right.  Lateral rotation was 30 degrees to the left and 28 degrees to the right.  Straight leg raising was negative to the right and left.   There was no significant tenderness on palpation of the low back.  Patella reflexes were diminished bilaterally and sensation was diminished in the posterior aspect of his right lower extremity.  

Diagnosis was severe degenerative joint disease at L5-S1 with severe chronic pain and severe functional loss due to pain.  Included in that diagnosis was that after repetitive motion he did not have any increase in pain.  

A report of a July 28, 2005 CT of the Veteran's lumbar spine includes an impression that the degenerative disease at L5-S1 was severe and worse on the right causing compression of the nerve roots exiting at that level.  This is essentially what was adopted in the December 2006 examination report.  The clinical indication for the CT was pain and numbness in the right foot.  

An MRI study conducted by VA in June 2008 revealed the presence of a mild broad-based disc osteophyte complex at L4-L5 that minimally compressed his thecal sac.  At L5-S1 there was a broad-based disc protrusion and broad-based disc osteophyte complex that mildly compressed his thecal sac and produced mild narrowing of the adjacent neural foramina. 

At the hearing before the undersigned the Veteran testified, in pertinent part, that his service-connected low back disability was so severe that his treatment options were either surgery or epidural injections of steroid medication.  He reported that he received steroid injections into his spine with a frequency of approximately four treatments per year, but that he only obtained temporary relief from his symptoms for a period of no more than one and one-half months at a time.  He stated that he generally was in a state of constant back pain and that he only received partial relief from pain medications.  He also testified that he experienced radiculopathy, mostly of the right lower extremity.  He explained that he suffered from numbness in his foot.  

In February 2011, the Veteran again underwent a VA examination of his spine.  The examiner documented that the Veteran reported having constant severe daily back pain with flare ups every three to seven days that reduces his activity by a further seventy percent.  Distribution of pain was listed as central and to the right with radiation into the right leg.  The examiner stated that there had been no incapacitating episodes of spine disease.  

Physical examination found no evidence of ankylosis, no spasm, atrophy, guarding, or weakness on either side but there was pain on motion on the left and right.  The examiner however stated that the was muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  

Active range of motion of the thoracolumbar spine was measured as from 0 to 60 degrees of  flexion, 0 to 15 degrees of extension, 0 to 20 degrees of left lateral flexion, 0 to 15 degrees of right lateral flexion, and 0 to 15 degrees of right and left lateral rotation.  The examiner stated that there was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of the range of motion.  

Sensory examination findings for the lower extremities were 2 out of 2 for left and right vibration and position sense, 2 out of 2 for left pinprick pain and left touch, and decreased right pinprick pain and right left touch.  The examiner stated that there was no abnormal sensation on the left but there was on the right in the L5/S1 right dermatome.  He had active movement against full resistance for both lower extremities, muscle tone was normal, and there was no muscle atrophy.  Diagnosis included right leg L5/S1 radiculopathy.  The examiner noted that the Veteran was retired.  As to effects of his lumbar spine disability on occupational activities the examiner stated that there were problems with lifting and carrying; pain.  As to the effects on his daily activities, the examiner stated that there were moderate effects on chores, driving, dressing, bathing, and recreation and severe effects as to exercise and sports.  

The report of a CT scan conducted in conjunction with the February 2011 VA examination revealed normal lumbar spine alignment with no evidence of fracture, dislocation, or the presence of pre-vertebral soft tissue abnormalities.  Significant degenerative disc disease with vacuum phenomenon at the site of the L5-S1 disc was observed, along with the presence of large osteophytes and narrowing of the neural foramina and subchondral cyst changes.  X-ray films revealed the presence of severe discogenic degenerative changes at L5-S1 with large osteophytes, sclerosis, and degenerative changes at L4-5, but with preserved vertebral body heights, no evidence of spondylolisthesis, and unremarkable sacroiliac joints.  The diagnoses were degenerative disc disease of the lumbar spine at L5-S1 with right lower extremity radiculopathy.  The occupational effects were pain and impaired ability to lift and carry objects.  The effects on the Veteran's usual daily activities were moderate impairment of his ability to perform chores, drive an automobile, dress himself, bathe himself, and engage in recreational activities, and severe impairment of his ability to perform exercise and sports activities.   

The Veteran was not employed during the pendency of this present claim.  SSA records indicate that he was deemed to be disabled from work due to PTSD and alcohol dependence (in remission).  The February 2011 examiner determined that the Veteran was retired as of 2002 due to his PTSD, back disorder, and hypertension.  

VA treatment records do not provide any evidence more favorable to the Veteran's claim than what is found in the examination reports.  The SSA records refer to his psychiatric disability and provide no evidence showing that his lumbar spine disability approximates the criteria for a higher rating.  Treatment records from the Department of the Army include records of treatment during the appeal period, including records from a Sports Medicine surgery and spine center, but do not provide evidence more favorable to the Veteran's claim than is contained in the VA records.  Also of record are treatment notes from Tennessee Valley Pain Consultants that documenting that the Veteran had been treated with steroid injections at the right L4 and L5 nerve roots for lumbar radiculopathy during the course of the claim and appeal.  Notes from October 2009 document that he had lumbar radiculopathy of the right lower extremity to the toes.  


II.A.2  Lumbar Spine Disability - Increased Ratings - Analysis

Orthopedic manifestations of the Veteran's service-connected lumbar spine disability are rated under the criteria provided in 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5242 for impairment due to degenerative arthritis of the spine. 

The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine, the current version of which has been in effect since went into effect in September 2003.  The criteria contained therein provide that these disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The pertinent part of the General Formula for rating disability of the thoracolumbar spine is as follows:  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine, assign a 100 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine, assign a 50 percent rating.

. . . [F]forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, assign a 40 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; . . .   or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; . . .  or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, assign a 20 percent rating.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

Note (1): For purposes of evaluations under diagnostic code 5243 [intervertebral disc syndrome], an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a (2011).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40 , functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207  -08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The evidence from one year prior to when VA received his claim to the present shows that the Veteran has never been found to have ankylosis of the thoracolumbar spine and shows that the most limited forward flexion of his thoracolumbar spine has been to 60 degrees.  The examination reports included findings pertinent to 38 C.F.R. § 4.40 and § 4.45 because the reports addressed the effect of pain, and the examiners evaluated him after repetitive motion, thus taking into account such factors as pain and lack of endurance.  Thus, orthopedic manifestations, as shown in the treatment records and during the examinations, do not approximate the criteria for a rating higher than 20 percent under the General Rating Formula for Diseases and Injuries of the Spine because he has never been found to have ankylosis and forward flexion of the lumbar spine was never found to approach the 30 degree criterion for a higher rating, indeed, forward flexion has always more than double that figure.  

The February 2011 examiner estimated that during flare ups the Veteran's activity was reduced by a further 70 percent.  That is not a finding that his forward flexion was reduced to 30 degrees or less; simply that his activity was reduced by 70 percent.  A reduction of an additional 70 percent of activity during flare ups is consistent with the Veteran's report that he treats his flare-ups with self imposed bed rest.  It is, however, not a finding that he has 30 degrees or less forward flexion of the thoracolumbar spine during flare ups.  Given the large difference between 30 degrees and all demonstrated forward flexion, the finding that pain on motion did not decrease his ability to forward flex to 60 degrees, and his report of self imposed bed rest during flare-ups, the Board concludes that the preponderance of evidence is against a finding that orthopedic manifestations of his lumbar spine disability approximate the criteria for a rating higher than 20 percent under the or under the General Rating Formula for Diseases and Injuries of the Spine during any period of time on appeal, including limitations present during flare-ups.  

Additionally, the February 2011 examination report stated that the Veteran had no incapacitating episodes of his lumbar spine disability.  This is evidence against a finding that his lumbar spine disability approximates the criteria for any rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Although Veteran reported in the 2006 examination that he has incapacitating episodes and takes bed rest for flare-ups, there is no evidence in any of the treatment records, or any other evidence of record, showing that he has been prescribed periods of bedrest by a physician for his lumbar spine disability.  Hence, his lumbar spine disability does not approximate a rating based on incapacitating episodes for any period of time on appeal.  

As to neurologic manifestations, the VA examiners have addressed his symptoms in detail and there are diagnostic findings with regard to both lower extremities.  These show that he has right lower extremity radiculopathy but not left lower extremity neurologic manifestations of his lumbar spine disability.  Moreover, the private treatment records document reports of right lower extremity radiculopathy and note treatment in that regard but do not document specific findings of or treatment for left lower extremity neurological manifestations or treatment.  His reports of neurologic symptoms worse on the right have been considered as there is the implication that he has both left and right neurologic symptoms.  However, the Board finds that the evidence just described preponderates against a finding of left lower extremity neurologic manifestations.  In short, if those were present, the treatment records would not, in the Board's estimation, focus so strongly only on the right sided manifestations.  

As to the right sided manifestations, the evidence shows that those have been present, and have been attributed to his service-connected lumbar spine disability since one year prior to when he filed his claim.  This is shown by the December 2006 examination report.  That report essentially adopted the findings of the lumbar spine CT report from July 28, 2005, and, in that sense, incorporated the finding as of August 11, 2005, one year prior to when he filed his claim.  It is also noted that at that time the Veteran reported numbness and pain of his right foot, essentially the same manifestation he has reported later during the course of his claim and appeal.  

The RO rated that disability under 38 C.F.R. § 4.124a, Diagnostic Code 8620, for neuritis of the right sciatic nerve and the Board finds no more appropriate rating criteria.  

Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain - at times excruciating, is rated on the same scale provided for the injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  Paralysis of the sciatic nerve is addressed under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, where the foot dangles or drops, there is no active movement possible of muscles below the knee, flexion of the knee is weakened or lost, an 80 percent rating is assigned.  Id.  Where there is severe incomplete paralysis of the sciatic nerve a 40 percent rating is assigned.  Id.  Where there is moderate incomplete paralysis of the sciatic nerve a 20 percent rating is assigned.  Id.  Where there is mild incomplete paralysis of the sciatic nerve a 10 percent rating is assigned.  Id. 

Under 38 C.F.R. § 4.124a , Diagnostic Code 8520, complete paralysis of the sciatic nerve, where the foot dangles or drops, there is no active movement possible of muscles below the knee, flexion of the knee is weakened or lost, an 80 percent rating is assigned. Where there is severe incomplete paralysis of the sciatic nerve a 40 percent rating is assigned.  Id.  Where there is moderate incomplete paralysis of the sciatic nerve a 20 percent rating is assigned.  Id. Where there is mild incomplete paralysis of the sciatic nerve a 10 percent rating is assigned. Id. 

The Veteran has sought treatment for his right lower extremity neurologic symptoms since the one year prior to when he filed his claim and it does not appear to the Board that the symptoms have been significantly different over that time frame.  That he seeks steroid injections, involving local intravenous sedation, through the Tennessee Valley Pain Consultants, and that this appears to have been his principle complaint of his lumbar spine disability, tends to show that he has at least mild neuritis of his right sciatic nerve.  Given that there are physical findings of the neurologic manifestations and that the manifestations have been significant enough for him to actively seek diagnostic tests and treatment from prior to when he filed his claim to the present, the Board finds that there is reasonable doubt as to whether his right lower extremity radiculopathy approximates the criteria for moderate neuritis.  Resolving reasonable doubt in his favor, the Board concludes that the criteria for a 20 percent rating under Diagnostic Code 8620 have been met for his right lower extremity radiculopathy since August 11, 2005.  Having resolved reasonable doubt to make that finding, the Board finds that there is no reasonable doubt to be resolved as to whether his radiculopathy approximates the criteria for greater than moderate neuritis.  The nature of his testimony, the reports of his pain treatments, along with the findings of no atrophy and only decreased sensation and pinprick response is evidence that his radiculopathy does not approximate the criteria for more than moderate neuritis for any period of time on appeal.  

As noted in the Introduction, TDIU was granted by the AMC in the May 2012 rating decision.  Therefore, there is no issue before the Board at the present time as to TDIU.  

In summary, the preponderance of the evidence shows that orthopedic manifestations of the Veteran's lumbar spine disability have not approximated the schedular criteria for a rating higher than 20 percent for any period of time on appeal and that his neurologic manifestations of his lumbar spine disability have been limited to right lower extremity radiculopathy.  Hence, his appeal to this extent must be denied.  There is no reasonable doubt to be resolved as to that determination.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Resolving reasonable doubt in his favor, the Board finds that the neurologic manifestation of his lumbar spine disability is right lower extremity radiculopathy and that this manifestation has approximated the schedular criteria for a 20 percent rating, under Diagnostic Code 8620, since August 11, 2005.  The preponderance of the evidence is against a finding that his right lower extremity radiculopathy has approximated the criteria for greater than a 20 percent rating for any period of time on appeal that there is no reasonable doubt to be resolved as to that question.  The Board addresses extraschedular consideration further along in this document.  


II.B.  Hypertension - Increased Ratings  

By history, the Veteran was granted service connection and a 10 percent evaluation for hypertension by rating decision dated in September 1990, with an effective date of July 1, 1990.  The 10 percent evaluation for hypertension has remained in continuous effect ever since, and has now been in effect at the time of his writing for over 22 years.  See 38 C.F.R. § 3.951(b) (2011).

The Veteran filed his current claim for a rating increase for his service-connected hypertension on August 11, 2006.  In that claim, he stated that he had been hospitalized at a VA facility from July 21 31, 2006 and stated that "[m]y blood pressure has reached a level of greater than 200/100.  My blood pressure prescriptions have changed and I am required to follow more precautions to control my blood pressure."

His hypertensive vascular disease is rated under the criteria contained within 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  This regulation provides for the assignment of a 10 percent evaluation for diastolic pressure predominantly 100 mm/Hg or more, or; systolic pressure predominantly 160 mm/Hg or more, or; a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 mm/Hg or more who requires continuous medication for control.  Assignment of a 20 percent evaluation requires diastolic pressure predominantly 110 mm/Hg or more, or; systolic pressure predominantly 200 mm/Hg or more.  For a 40 percent evaluation, diastolic pressure must be predominantly 120 mm/Hg or more.  A 60 percent evaluation requires diastolic pressure predominantly 130 mm/Hg or more.  The note under this code explains that the term hypertension is defined as diastolic blood pressure that is predominantly 90 mm/Hg or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm/Hg or greater with a diastolic blood pressure of less than 90 mm/Hg.  

VA afforded the Veteran an examination with regard to his hypertension in December 2006.  The examiner indicated that the claims file was reviewed.  The examiner stated that the Veteran was diagnosed with hypertension in the early 1970s and started on medications at that time, which have continued to the present time.  Indicated in a medication list is that the Veteran is prescribed clonidine for blood pressure greater than 160 mm. Hg. systolic / 110 mm. Hg. diastolic.  The examiner stated in a diagnosis section that there had been no significant sequelae identified at the time of the examination.  

A review of the clinical evidence pertaining to the Veteran's hypertension for the period from August 2005 - 2011, which includes VA treatment notes addressing his hypertensive vascular disease and routine checks of his vital signs including his blood pressure, shows that he used medication to treat and control his hypertension.  Additionally, treatment records from the Department of the Army document blood pressure readings and comments regarding his treatment for hypertension.  The VA and Department of the Army treatment records show that he has never had systolic readings of 200 mm Hg. or higher or diastolic readings of 110 mm. Hg. or higher on a predominant basis.  

At the time of the December 2006 examination, the claims file documents blood pressure measurements of 116 mm. Hg. systolic / 78 mm. Hg. diastolic in September 2005, 110 mm. Hg. systolic / 77 mm. Hg. diastolic in January 2006, 116 mm. Hg. systolic / 99 mm. Hg. diastolic in June 2006.  

Treatment records document that the Veteran admitted to a VA hospital in July 2006 for psychiatric treatment.  Blood pressures recorded during that hospitalization did not reach 200 mm. Hg. systolic or 110 mm. Hg. diastolic.  There are numerous blood pressure readings of record during the course of that hospitalization.  For example on July 21, 2006 systolic pressures in mm. Hg. were 154, 182, and 161 and diastolic pressures in mm. Hg. were 90, 101, and 106, at different times during the day.  July 24, 2006 notes include a narrative explaining that blood pressure in the morning was 191 mm. Hg. systolic and 97 mm. Hg diastolic and was retaken and found to be 169 mm. Hg systolic and 90 mm. Hg diastolic, and again retaken and found to be 183 mm. Hg and 90 mm. Hg diastolic.  The Veteran expressed concern 

By July 28, 2006 the treatment notes indicate that his blood pressure was within acceptable range.  There is one note that states that his blood  pressure had been controlled until June 2006 and remarked that systolics have been in the 140 to 200 range.  Of note, even during the hospitalization his systolic pressure never exceeded 193 mm. Hg. and his diastolic pressure never exceeded 106 mm. Hg.  Pressures in the low 190s systolic and in the 100s diastolic were isolated measurements and the pressures were predominantly lower than those pressures.  On July 28, 2006 he reported briefly feeling dizzy, but this passed and the Veteran thought it may be due to his elevated blood pressure.  

There are entries in the Department of the Army treatment records showing that his medication was adjusted because his blood pressure readings were low, for example, 88 mm. Hg. systolic and 66 mm. Hg. diastolic in March 2010.  Even when the comments in those records were that his hypertension was not well controlled as in April 2009, the values were 149 mm. Hg. systolic and 91 mm. Hg. diastolic; and 163 mm. Hg. systolic and 97 mm. Hg. diastolic in November 2007.  

The Veteran's hypertension has been  manifested throughout the course of his claim and appeal as objective blood pressure readings that do not reach or exceed 200 mm/Hg systolic or 110 mm/Hg diastolic.  He has reported intermittent periods of dizziness that he attributes to his hypertension.

The evidence of record shows that his hypertension is stabilized with medication and he does has not had diastolic values predominantly 110 mm/Hg or higher or systolic values predominantly 200 mm/Hg or higher during any period of time on appeal.  This is evidence against assigning a higher schedular rating for his hypertension.  

The Board has considered the statement in the July 2006 treatment notes of systolic pressures in the 140 to 200 mm. Hg. range.  The actual documented readings show that his systolic pressure never reached 200 mm. Hg. and were predominantly much lower than 200 mm. Hg.  Hence, that statement is not favorable to a finding that his hypertension approximates the criteria for a rating higher than 10 percent.  

Similarly, the Board has considered the Veteran's statement in his August 2006 claim that his blood pressure had reached a level greater than 200 mm. Hg. systolic and 110 mm. Hg. diastolic. The Board finds the recorded measurements to be more probative than his statement.  This is because he has not demonstrated facts upon which he makes this determination but the documented readings are the results of actual measurements.  

It has also been considered by the Board that the December 2006 examination report is very brief.  Under the facts of the case the Board finds the examination and report to be adequate notwithstanding its brevity.  The data listed in the claims file, which was reviewed by the examiner, is consistent with his conclusion of no significant sequelae identified at the time of the report.  This is because a significant sequelae for the purposes of rating the Veteran's hypertension would be a showing of blood pressures predominantly equal to or greater than 200 mm. Hg. systolic or 110 mm. Hg. diastolic and the treatment records clearly show that the readings did not reach those values.  

Finally, there is a considerable amount of data for the period following the December 2006 examination.  All of data shows that the Veteran's systolic blood pressure has never been measured at 200 mm. Hg. and his diastolic pressure has never been measured at 100 mm. Hg.  The data shows that his pressures have been predominantly lower than those figures.  Hence, there is no need for further examination; there is sufficient medical evidence of record for the Board to decide the appeal.  

As the preponderance of evidence shows that his hypertension does not approximate the schedular criteria for a rating higher than 10 percent for any period of time on appeal, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.C.  Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veterans lumbar spine disability are contemplated by the schedular criteria.  His manifestations are pain, limited motion, and numbness / pain of the right lower extremity.  These are contemplated by the criteria found at 38 C.F.R. § 4.71a with application of 38 C.F.R. § 4.40 and § 4.45 and by the criteria found at 38 C.F.R. § 4.123 and § 4.124a.  Greater levels of disability than those suffered by the Veteran, including greater neurologic disability and more extreme limitation of motion, are contemplated by the schedular criteria.  As such, the first prong of Thun is not satisfied favorably to the Veteran and the Board therefore declines to remand the issue for consideration referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  

As to his hypertension, his blood pressure values and values greater than those are contemplated by the schedular criteria.  As to his reports of dizziness associated with the hypertension, to the extent that such manifestation is not contemplated by the schedular criteria for hypertension, the Board finds no related factors such as marked interference with employment frequent periods of hospitalization, or any factor similar to these examples, to be present.  Therefore to the extent that the first prong of Thun is resolved favorably to the Veteran, the second is not.  Based on this 
determination the Board declines to remand the hypertension issue for consideration referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service


ORDER

An increased evaluation above 20 percent for orthopedic manifestations of degenerative joint disease of L5-S1 is denied.  

An evaluation of 20 percent for radiculopathy of the right lower extremity is granted effective August 11, 2005, subject to the laws governing payment of monetary benefits.  

An increased evaluation above 10 percent for hypertension is denied.  



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


